Pee Cueiam.
The Ethics and Grievance Committee of Hudson County filed a presentment, after the holding of a hearing, charging that the respondent was guilty of unethical and unprofessional conduct in that he, as attorney for a client, George J. Michaels, received the sum of $1,800 as trust funds, commingled the same with his own funds, and used the entire amount thereof for his personal purposes without the consent or authority of his client.
The transcript of the testimony supports the finding of the committee fully and it further appears therefrom that on one occasion respondent gave his client a check for $1,800 which was dishonored when presented for payment.
We are informed by the committee that since the inception of this proceeding a considerable number of other complaints have been presented by other persons.
In the circumstances the name of the respondent will be stricken from the roll of attorneys-at-law.
For disbarment — Chief Justice Vandeebilt, and Justices Hehee, Oliphaft, Wachefeeld, Buelifg, Jacobs and Beeffaf — 7.
Opposed — None.